Exhibit PRESS RELEASE ALL NORTHERN OIL AND GAS, INC. EXECUTIVE OFFICERS AND MANAGEMENT-LEVEL EMPLOYEES ELECT TO RECEIVE STOCK IN LIEU OF CASH SALARIES. WAYZATA, MINNESOTA September 26, 2008 Northern Oil and Gas, Inc. (AMEX: NOG) (“Northern Oil”) announced today that all of its management-level employees and officers have elected to receive stock compensation in lieu of cash salary compensation for the entire 2009 and 2010 calendar years.All of the employees will receive no cash salary through 2010, instead they will receive shares of company stock in place of any salary each month based on the 10 day volume weighted average price of the company’s common stock immediately preceding their election to do so. “All members of our management team believe that our current stock price does not properly reflect the value of our developing leasehold position,” said Michael Reger, Chief Executive of Northern Oil.“The desire of each member of our management team to forego cash compensation in exchange for stock evidences our collective belief in the future of the company and continued successful development of our acreage position. On
